Title: To Benjamin Franklin from Elizabeth Hubbart, 16 February 1756
From: Hubbart, Elizabeth
To: Franklin, Benjamin


Dear Sir
Boston Febr. 16th. 1756
I enclose you a Catalouge of all the large and part of the small Books in my dear Papa’s Library, there are many other small but valueable Books, that I had not Time to take an Account of. They are to be sold. My Mamah desiers I would let you know, they will not be offered to Sale, till we here wheather you incline to have any, or the whole of them.
You will see by the Coppy of the Will sent you, there is five Vol. given me. My Dear, Dear; Papa would fain had me Accepted the whole, and Ordered his Will not to be Closed till the next Day, that I might Consider better of it, then to refuse them. Indeed Sir it was the most agreeable and Valueable Present ever Offered me, and it was with great reluctance I refuse’d it, which nothing could have induce’d me to, but a Conciousness that his Estate would not afford such a Legacy, and that many People might think they had a better right to it. However his Generous intentions gives me Infinite Satisfaction, and my Brother has kindly Promised to bye some of them for me, there are maney that would give me great Pleasure but I must Content my Self without them. I remit you Two Hundred and thirty nine Dollars in Prize Tickets, which pleas to Creadit my Account for there was a Mistake in the Numbers for the third Class sent me which I returned three Weeks, or a Month ago, there is Sixty of my Billets not yet come to hand, I hope they will be forwarded before the drawing, as People are very uneasey that they cant have them.
I send you two Specimans of the Sand thrown up by the late Earthquake, if you have a Mind to try any Chymical Experiments, I can procure you learger quanities, I likewise send you the last peice of Mr. Winthrops which I beleive you have not seen.
God Bless and Prosper you, and grant all Happiness may attend you and yours is the ardent Wish of Dear Sir Your affectionate Neice
E Hubbart
 Addressed: To / Benjamin Franklin Esqr.